PER CURIAM.
On appeal by the defendant from conviction of unlawful possession of a narcotic drug, the contention presented is that the trial court committed error in denying the defendant’s motion to suppress evidence obtained upon search following arrest and in denying defendant’s motion for acquittal at the close of the plaintiff’s case, on the ground that the arrest was unlawful.
*262The officer who made the arrest had observed the defendant in the commission of a felony for which he subsequently was arrested. The officer had filed charges with the state attorney for issuance of an arrest warrant. Thereafter, assuming the warrant had been issued, the arrest was made. The trial court was not in error in rejecting the defendant’s contention of unlawful arrest. On the facts of this case, Gossett v. State, Fla.App.1966, 188 So.2d 836, relied on by the appellant is not applicable. The arrest was lawful under § 901.15 Fla.Stat., F.S.A.; either under subsection (4) if the warrant was outstanding, or under subsection (3) thereof in the absence of a warrant.
Affirmed.